Fourth Court of Appeals
                                   San Antonio, Texas

                                         March 28, 2018

                                      No. 04-17-00706-CV

             IN THE INTEREST OF X.L.B, T.J.B., AND V.C.B., CHILDREN,

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 16-426
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on or before April 23, 2018.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court